Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 recites the limitation " the fluidic passage permitted from the sample syringe to the wash component".  There is insufficient antecedent basis for this limitation in claim 5 because claim 1 is amended and no longer recites a connection between the sample syringe and the wash component. For prosecution, the limitation will be interpreted to mean a connection between a pump and the wash component.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US20120216632A1 published 08/30/2012; hereinafter Seki) in view of Glantz et al (US20120132013A1 published 05/31/2012; hereinafter Glantz).
Regarding claim 1, Seki teaches an online sample manager for a liquid chromatography system, comprising: 
a process valve (syringe valve 25 – Fig. 31) comprising: 
a first fluidic port in communication with (“in communication with” interpreted under BRI as “connected to”) a process line (“a process line” is interpreted as a connection for a process) (port P3 of the syringe valve 16 is connected to the buffer tube 13 – Fig. 13) from which samples are automatically drawn (a sample introduced by an automatic sample introduction unit – paragraph 3) between the process valve and a process source (the sample liquid is drawn between the syringe valve 25 and sample rack 14 – Fig. 29); 
a second fluidic port (port P5 is connected to a sample rack capable of holding a sample – Fig. 29); 
a third fluidic port in communication with (“in communication with” interpreted under BRI as “connected to”) a sample syringe (port P6 is connected to the syringe 11 – Fig. 35 and paragraph 139); 
a sample drawing position (valve position shown in Fig. 29) permitting fluidic passage between the process line and the sample syringe (the syringe 11 is connected to the buffer line 13 via the syringe valve 25 – Fig. 29); and 
the online sample manager further comprising: 
an injection block (sample storage loop 5 and sample injection port P4 of the injection valve 8 – Fig. 34) (“injection block” is interpreted as a structure capable of receiving injected fluid) in fluidic communication with a wash component (sample injection port P4 receives washing solution A from the washing solution bottle 20 from the needle 2 – Fig. 35 and paragraph 152); and 
a column valve (injection valve 8 – Fig. 35) permitting fluidic passage between the injection block and a column line port (injection valve 8 connecting the sample injection port P4 and column line P2 – Fig. 32-35); and 
a waste line that connects the column valve to a waste container or system (P5 of injection valve 8 discharges washing solution A to the drain 22 – Fig. 35).
However, Seki does not teach a process valve with a second fluidic port in communication with a sample storage vessel (a second fluidic port in communication with a sample storage vessel does not positively recite the limitation “a sample storage vessel” and per MPEP 2115 the limitation is deemed unclaimed), and a storage position permitting fluidic passage from the sample syringe to the sample storage vessel.
Glatz teaches a fluid separation system with a syringe pump 506 connected to a low pressure selection valve 504 comprising a second fluidic port in communication with a sample storage vessel (a port of the low pressure selection valve 504 leads to waste containers 234 – Fig. 6), and a storage position permitting fluidic passage from the sample syringe to the sample storage vessel (the syringe pump 506 is connected to the waste containers 234 via the low pressure selection valve 504 – Fig. 6). Glantz (paragraph 38) teaches that it would be advantageous to multiple containers to collect different fractions of the sample which are then retained at fluid separation beads of the separation column.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the syringe valve, as taught by Seki, with the waste containers 234, taught by Glantz, to gain the above the advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seki and Glantz both teach fluid processing systems for columns.
Regarding claim 5, Seki, modified by Glantz, teaches the online sample manager of claim 1, wherein the fluidic passage permitted from the sample syringe to the wash component (the fluidic passage permitted from the sample syringe to the wash component will be interpreted to mean a connection between a pump and the wash component; see 112b above) is between the sample syringe and a wash injector (the syringe valve connects the syringe 11 to a needle 2 that injects washing solution via P3-P6 – paragraph 139).
Regarding claim 6, Seki, modified by Glantz, teaches the online sample manager of claim 1, the storage injector is a vial injector (the needle 2 is capable of injecting into a vial – Fig. 29), and the fluidic passage (buffer tube 13 – Fig. 29) permitted from the sample syringe to the sample storage vessel is between the sample syringe and the vial injector (Seki, modified by Glantz, teaches the buffer tube 13 provides a path between the syringe 11 and waste containers 234 – Seki Fig. 29 and Glantz Fig. 6).
However, Seki, modified by Glantz, does not teach wherein the sample storage vessel (waste containers 234) is a vial.
Glantz teaches a fluid separation system wherein the sample storage vessel is a vial (fluidic sample from a vial 230 – paragraph 66). Glantz (paragraph 38) teaches that it would be advantageous to collect different fractions of a sample and would decrease cost to store samples in preexisting vials.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste container, as taught by Seki as modified by Glantz, by replacing these containers with the preexisting vials to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seki and Glantz both teach fluid processing systems for columns.
Regarding claim 9, Seki, modified by Glantz, teaches the online sample manager of claim 1, wherein the column line port is in fluidic communication with a chromatography column (the column port P2 is connected to a column – Seki Fig. 8 and paragraph 87).
Regarding claim 10, Seki, modified by Glantz, teaches the online sample manager of claim 1, wherein the column valve comprises a pump line port (injection valve 8 has a pump port P1 connected to a pump – Fig. 29) in fluidic communication with a pump configurable to facilitate transfer of an elution from the injection block to a chromatography column (mobile phase flows into the separation column 6 from the pump unit 7 through the sample storage loop 5 of the injection valve 8 – Figs. 32-35).
Regarding claim 16, Seki, modified by Glantz, teaches the online sample manager of claim 1, wherein the column valve comprises: 
a first fluidic port (port P3 – Fig. 29); 
a second fluidic port (port P5 – Fig. 29) coupled to a waste system; 
a third fluidic port (port P4 – Fig. 29) coupled to the wash component (washing pump 15 send washing solution to the port P4 – Fig. 35); 
a fourth fluidic port (port P6 – Fig. 29); and 
a sample loop (sample loop – Fig. 29) between the fourth fluidic port and the first fluidic port.
Regarding claim 17, Seki, modified by Glantz, teaches the online sample manager of claim 16, wherein the column valve further comprises: 
a fifth fluidic port coupled to a pump line (port P1 is connected to a pump – Fig. 29) for forming a fluidic path between the pump line and an inlet of the sample loop at the fourth fluidic port (for forming a fluidic path is intended use language and per MPEP 2111 is given the BRI of a capable port capable of forming a connection between the pump line and an inlet of the sample loop at the fourth fluidic port) (port P1 is capable of being connected to port P6 via a clockwise rotation of the sample loop – Fig. 29).
Regarding claim 18, Seki, modified by Glantz, teaches the online sample manager of claim 17, wherein the column valve further comprises: 
a sixth fluidic port coupled to a column line (port P2 is connected to a column – Fig. 29) for forming a fluidic path between the column line and an outlet of the sample loop at the first fluidic port (for forming a fluidic path is intended use language and per MPEP 2111 is given the BRI of a capable port capable of forming a fluidic path between the column line and an outlet of the sample loop at the first fluidic port) (port P2 is capable of being connected to port P3 via a counter-clockwise rotation of the sample loop – Fig. 29).
Claims 7-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seki, modified by Glantz, as applied to claim 1 above, in view of Cormier (US20120305464A1 published 12/06/2012).
Regarding claim 7, Seki, modified by Glantz, teaches the online sample manager of claim 1.
However, Seki, modified by Glantz, does not teach further comprising: a diluent syringe valve permitting fluidic passage between a diluent syringe and the injection block when the diluent syringe valve is in a diluent injection position.
Cormier teaches an online sample manager comprising a diluent syringe valve (priming valve 100 – Fig. 7) including a diluent line port (fluidic port 108-3 by tubing to the diluent pump 112 – Fig. 7) through which diluent is receivable from a diluent syringe  (“receivable from a diluent syringe” does not positively claim the “diluent syringe” and the limitation is interpreted under BRI as capable of receiving from a diluent syringe; see MPEP 2115) (fluidic port 108-3 is capable of connecting to a diluent syringe via tubing – paragraph 34) and transferable to the injection block (priming valve 100 can transfer fluids to a fluidic tee 116 – Fig. 7). Cormier (paragraph 34) teaches that it would be advantageous to use a priming valve in the sample manager to use more types of buffer and gain the ability to process more types of samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample manager, as taught by Seki, with the priming valve 100, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seki, Glantz, and Cormier all teach fluid processing systems for columns. 
Regarding claim 8, Seki, modified by Glantz, teaches the online sample manager of claim 1.
Seki, modified by Glantz, does not teach further comprising: a sample syringe valve permitting fluidic passage between the sample syringe and the injection block when the sample syringe valve is in a sample loop fill position.
Cormier teaches an online sample manager comprising a sample syringe valve (sampling valve 102 – Fig. 7) including a sample line port (tubing connects the fluidic port 108-7 to one end of the pump 128 – paragraph 64) through which sample is receivable from a sample syringe (“receivable from a sample syringe” does not positively claim the “sample syringe” and the limitation is interpreted under BRI as capable of receiving from a sample syringe; see MPEP 2115) (fluidic port 108-7 is capable of connecting to a sample syringe via tubing – paragraph 64) and transferable to an injection block (sampling valve 102 can transfer fluids to a fluidic tee 116 – Fig. 7). Cormier (paragraph 34) teaches that it would be advantageous to use an additional valve in the sample manager to use more types of buffer and gain the ability to process more types of samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample manager, as taught by Seki as modified by Glantz, with the sampling valve 102, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seki, Glantz, and Cormier all teach fluid processing systems for columns.  
Regarding claim 20, Seki, modified by Glantz, teaches the online sample manager of claim 1, comprising a diluent syringe (a syringe pump 506 connected to a low pressure selection valve 504 – Fig. 5).
However, Seki, modified by Glantz, does not teach a diluent syringe valve having a first port coupled to a diluent line and a second port coupled to the injection block, the diluent syringe valve in a diluent injection position provides a fluidic passage between a diluent syringe and the injection block.
Cormier teaches an online sample manager comprising a diluent syringe valve (priming valve 100 – Fig. 7) having a first port coupled to a diluent line (fluidic port 108-3 by tubing to the diluent pump 112 – Fig. 7) and a second port coupled to the injection block (fluidic port 108-1 is connected a fluidic tee 116 – Fig. 7), the diluent syringe valve in a diluent injection position (priming valve 100 position in Fig. 7) provides a fluidic passage between a diluent pump and the injection block (diluent pump 112 is connected to the fluidic tee 116 – Fig. 7). Cormier (paragraph 34) teaches that it would be advantageous to use a priming valve in the sample manager to use more types of buffer and gain the ability to process more types of samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample manager, as taught by Seki as modified by Glantz, with the priming valve 100, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seki, Glantz, and Cormier all teach fluid processing systems for columns. 
Seki, as modified by Glantz modified by Cormier, teaches a fluidic passage between a diluent syringe and the injection block (a syringe pump 506 connected to a priming valve 100 – Glantz Fig. 5 and Cormier Fig 7).
Regarding claim 21, Seki, modified by Glantz, teaches the online sample manager of claim 1, wherein the process valve in the storage position provides a fluidic passage between the sample syringe and at least one of the sample storage vessel and the wash component (Seki, modified by Glantz, teaches a syringe valve 25 connecting the syringe 11 connected to a waste containers 234 – Seki Fig. 31 and Glantz Fig. 6).
However, Seki, modified by Glantz, does not teach a sample syringe valve having a first port coupled to the process valve and a second port coupled to the injection block.
Cormier teaches an online sample manager comprising a sample syringe valve (sampling valve 102 – Fig. 7) having a first port coupled to the process valve (port 108-11 of the sampling valve 102 is connected to a process-selection valve 104 – Fig. 7) and a second port coupled to the injection block (port 108-10 of the sampling valve 102 transfer fluids to a fluidic tee 116 – Fig. 7). Cormier (paragraph 34) teaches that it would be advantageous to use an additional valve in the sample manager to use more types of buffer and gain the ability to process more types of samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample manager, as taught by Seki as modified by Glantz, with the sampling valve 102, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seki, Glantz, and Cormier all teach fluid processing systems for columns.  
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Cormier.
Regarding claim 15, Seki teaches an online sample manager for a liquid chromatography system, comprising: 
a process valve (syringe valve 16 – Fig. 29) including a process line port in communication with a process line through which a sample is receivable from a process source (port P2 of the syringe valve 16 is connected to the buffer tube 13 – Fig. 29) (the syringe 11 is capable of reviving a sample through the buffer line 13 via the syringe valve 16 – Fig. 29) when the process valve is in a sample drawing position and a storage line port (port P2 on the syringe valve 16 capable of receiving a sample – Fig. 13) through which a stored sample is receivable when the process valve is in a storage position (samples stored in the sample hold container 1 of the sample rack 14 can be received – Fig. 29), the stored sample receivable from a sample storage vessel (stored sample receivable from a sample storage vessel do not positively claim the sample storage vessel and per MPEP 2115 is interpreted as a sample injector capable of receiving sample from a container) via a storage injector (needle 2 is capable of receiving a sample from a sample holding container 1– Fig. 29); 
a column valve (injection valve 8 – Fig. 29) including a column line port (a column port P2 of the injection valve 8 leading to a column – Fig. 29) including a column line port through which sample is transferable to a chromatography column and a pump line port in fluidic communication with a pump (pump port P2 of the injection valve 8 is connected to a pump – Fig. 29).
a wash component (washing unit 15 comprising a washing pump 15 and degasser – Fig. 35) configurable with a wash injector (washing pump 15 – Fig. 35) wherein a wash solution is receivable at the wash component from the sample line port (washing solution A in the washing solution bottle 20 is fed by the washing pump 1 to the needle 2 – Fig. 29).
a port that connects a waste line between the column valve and a waste container or system (P5 of injection valve 8 discharges washing solution A to the drain 22 – Fig. 35).
However, Seki does not teach a sample syringe valve including a sample line port through which sample is receivable from a sample syringe and transferable to an injection block; and a diluent syringe valve including a diluent line port through which diluent is receivable from a diluent syringe and transferable to the injection block.
Cormier teaches an online sample manager comprising: 
a sample syringe valve (sampling valve 102 – Fig. 7) including a sample line port (tubing connects the fluidic port 108-7 to one end of the pump 128 – paragraph 64) through which sample is receivable from a sample syringe (“receivable from a sample syringe” does not positively claim the “sample syringe” and the limitation is interpreted under BRI as capable of receiving from a sample syringe; see MPEP 2115) (fluidic port 108-7 is capable of connecting to a sample syringe via tubing – paragraph 64)  and transferable to an injection block (sampling valve 102 can transfer fluids to a fluidic tee 116 – Fig. 7);
a diluent syringe valve (priming valve 100 – Fig. 7) including a diluent line port (fluidic port 108-3 by tubing to the diluent pump 112 – Fig. 7) through which diluent is receivable from a diluent syringe (“receivable from a diluent syringe” does not positively claim the “diluent syringe” and the limitation is interpreted under BRI as capable of receiving from a diluent syringe; see MPEP 2115) (fluidic port 108-3 is capable of connecting to a diluent syringe via tubing – paragraph 34) and transferable to the injection block (priming valve 100 can transfer fluids to a fluidic tee 116 – Fig. 7). Cormier (paragraph 34) teaches that it would be advantageous to use additional valves in the sample manager to use more types of buffer and gain the ability to process more types of samples.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cormier.
Regarding claim 19, Cormier teaches an online sample manager for a liquid chromatography system, comprising: 
a process valve (process-selection valve 104 – Fig. 4) comprising: 
a first fluidic port in communication with a process line between the process valve (“a process line” is interpreted as a connection for a process) (tubing connects fluidic intake port 108-13 to a first process line P1 – paragraph 41) and a process source (fluidic intake port 108-14 connected to a second process line P2); 
a second fluidic port (fluidic outlet port 108-19 – Fig. 4) in communication with (“in communication with” interpreted under BRI as “connected to”) a sample storage vessel (fluidic port 108-21 leads to a waste-collecting reservoir capable of holding a sample – Fig. 4) (fluidic outlet port 108-19 connected to a fluidic port 108-21 and waste-collecting reservoir via the sampling valve 102 and injection valve 106 – Fig. 4); 
a third fluidic port (outlet port 108-19 of process-selection valve 104 – Fig. 4) in communication with (“in communication with” interpreted under BRI as “connected to”) a sample syringe (outlet port 108-19 is connected to an injection needle 124 via sampling valve 102 – Fig. 4); 
a sample drawing position (“sample drawing position” is interpreted as a valve position) (process-selection valve 104 is in a state where sample from first process line P1 flows to sampling valve 102 which fluidically couples the first process line P1 to the injection needle 124 – Fig. 4) permitting fluidic passage between the process line (first process line P1 – Fig. 4) and the sample syringe (injection needle 124 – Fig. 4); and 
Although Cormier does not explicitly teach a storage position (“storage position” is interpreted as a valve position) permitting fluidic passage (“permitting fluidic passage” is interpreted under BRI as “connecting”) between the sample syringe (injection needle 124 – Fig. 4) and the sample storage vessel (injection needle 124 connected to the fluidic port 108-21 and waste-collecting reservoir via the injection valve 106– Fig. 4), Cormier teaches a process-selection valve 104 capable of connecting (paragraph 40) fluidic outlet port 108-19 to the injection needle 124 and waste-collecting reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate the process-selection valve 104 to select the fluidic intake port 108-18 (modification of Fig. 4) to send wash buffer to the injection needle 124 to gain the function of cleaning the injection needle 124 and fluidic tee 116. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Cormier teaches a process-selection valve 104 that can be rotated to select fluidic intake port 108-18.
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive.
Point 1: Applicant’s argument that “independent claim 19 includes limitations similar to those in amended independent claim 1 and is therefore allowable over Cormier for at least those reasons above with respect to claim” is not persuasive.
The limitations in claim 1 and claim 19 are not similar because claim 19 lacks the waste line, waste container or system, injection block, a column valve, and the storage position…from…to… limitations of claim 1. Furthermore, Cormier teaches the newly amended “process source” (fluidic intake port 108-14 connected to a second process line P2).
Point 2: Applicant’s argument that “independent claim 15 includes limitations similar to those in amended independent claim 1 and is therefore allowable over Cormier and Seki for at least those reasons above with respect to claim 1” is not persuasive.
The limitations in claim 1 and claim 15 are not similar because claim 15 lacks the limitation a storage position permitting fluidic passage from the sample syringe to the sample storage vessel. Furthermore, Seki teaches the newly amended limitation “a port that connects a waste line between the column valve and a waste container or system” (P5 of injection valve 8 discharges washing solution A to the drain 22 – Fig. 35).
Point 3: Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796